In so far as the majority opinion holds certain portions of Chapter 205, Laws of the 43d General Assembly, void for uncertainty, I cannot concur. These provisions of the chapter which are quoted in full in the majority opinion must be construed in connection with the provisions of Chapter 343 of the Code of 1927, together with all of the provisions that precede Section 28, Chapter 205.
When so construed, all ambiguity and indefiniteness found by the majority to exist for all practical purposes readily disappear. Whatever informalities may exist in the statute they are such as are common where the authority and procedure of inferior tribunals are involved.
Section 28 of Chapter 205 is amendatory only of certain provisions of Chapter 343 with which it must be construed *Page 757 
and, if possible, harmonized. Section 7129 of the Code of 1927, so far as material to the present inquiry, is as follows:
"The township trustees shall constitute the local board of review for the township or the portion thereof not included within any city or town, and the city or town council shall constitute such board for such city or town. * * *"
Section 7133 of the Code of 1927, which authorizes a party aggrieved by the action of the local board of review to appeal to the district court, is as follows:
"Appeals may be taken from the action of the board with reference to such complaints to the district court of the county in which such board holds its sessions, within twenty days after its adjournment. Appeals shall be taken by a written notice to that effect to the chairman or presiding officer of the reviewing board, and served as an original notice."
Section 7137 of the Code of 1927, creating the board of supervisors as a county board of review, is as follows:
"The board of supervisors shall constitute a county board of review, and shall adjust the assessments of the several townships, cities, and towns of their county at their regular meeting in June, and add to or deduct from the assessed value of the property substantially as the state board adjusts assessments of the several counties of the state."
In the event that the finding and decision of the county board of review is unsatisfactory to local boards of review, such board may appeal to the district court in the same manner and within the same time as appeals may be taken by a party aggrieved from the decision of a local board of review. Section 7138, Code, 1927, is as follows:
"Appeals may be taken from any action or decision of a county board of review by the board of review of any city, town, or township aggrieved thereby, within the same time and in the same manner as appeals are taken from the local board of review."
Section 7132-c1, added by way of amendment to Section 7133, applies only to the method and time within which a party *Page 758 
aggrieved may appeal. Formerly, under the provisions of Section 7133, appeals were taken directly from the final order of the local board of review to the district court by the service of a written notice upon the chairman or presiding officer of such board. Section 7132-c1 has changed this method of appeal and provides that the same shall be taken "by filing with the local board a notice of appeal, and a duplicate thereof with the county board, within ten days after final adjournment of the local board, which notice shall specify the actual complaint of and the reasons assigned for such complaint." By specific provision of the foregoing statute, appeals from the local board of review can only be taken after the final adjournment of the board. Section 7133 of the Code of 1927 did not contain such provision but this court in Barz v. Board of Equalization, 133 Iowa 563, held that no appeal could be taken until after the final adjournment of the local board of review. The difference at this point is that the statute now covers the field formerly covered by the cited decision of this court. As already appears, the board of supervisors long prior to the enactment of Section 7132-c2, constituted a county board of review. The ambiguity, if any, in the new section is in the designation of the regular meeting of the board as in May instead of June. Section 7132-c3 authorizes the county board of review to require the local board to "certify the minutes of the proceedings resulting in such action and may affirm, reverse or modify the findings and decision of the local board."
Section 7132-c4 imposed the duty upon the county board of review to transmit to the local board from which an appeal has been taken a statement of the finding and decisions of the county board and what changes have been made thereby in the assessment complained of. The majority opinion emphasizes the contention that local boards of review cease to exist and pass out of existence each year upon final adjournment. This is obviously erroneous. The board of township trustees, town and city councils created by the legislature as local boards of review never pass out of existence. The legislative designation and investment of authority exist continuously. The services required to be rendered by such boards terminate each year when the same have been fully performed. The board is not resurrected each spring to perform the duties enjoined upon it but it *Page 759 
performs its duty as a continuing body without having suffered any of the pains and penalties of death. The prior statute which required notice of appeal to the district court to be served upon the chairman or presiding officer of the local board of review was subject to the same infirmity as the present statute which requires the notice to be filed with the local board of review. If the board goes out of existence upon final adjournment, then surely the chairman or presiding officer has likewise passed into "innocuous desuetude." Of course, no difficulty could be encountered under the prior statute in locating the former chairman or presiding officer of the local board of review. No such difficulty can possibly exist in the identification of the local board itself. There is no uncertainty as to what shall be done with the notice of appeal. It shall be filed with the local board of review. If deemed necessary, each member of the board could mark it filed but it seems to me too clear for discussion that it may be filed under the provisions of Section 7130 of the Code of 1927 with either the clerk of the township or the recorder of the city or town involved. The board has no more lost its potency by adjournment than the individual who served as chairman or presiding officer has lost his vitality by the same act. There is, it seems to me, no more lack of definiteness and certainty as to the identification of the county board of review with which a duplicate of the notice of appeal is to be filed than of the local board. The words "filing with the local board and with the county board," it seems to me, lack nothing in the way of certainty and precision. Ordinarily, as everybody knows, the county auditor is the clerk of the board of supervisors. All changes made by the county board of review upon appeal thereto are certified to the county auditor and made a part of the record of his office. Sections 7142-43, Code, 1927. The purpose of requiring the filing of a duplicate of the notice of appeal with the county board of review is to acquaint that body with the fact that an appeal has been taken and perhaps to confer jurisdiction thereon to act. It is inconceivable to the writer that any lawyer seeking to comply with the statute could have the slightest difficulty in causing the duplicate notice to be filed with the board of review. If done, this would constitute a literal compliance with the statute. Under the provisions of *Page 760 
Chapter 205, the county board of review is subject to the call of the state board of assessment and review.
Paragraph 9, Section 17, Chapter 205, Laws of the 43d General Assembly, is as follows:
"To require any county board of equalization at any time after its adjournment to reconvene and to make such orders as the state board of assessment and review shall determine are just and necessary; to direct and order the county board of equalization to raise or lower the valuation of the property, real or personal, in any township, town, city or taxing district, to order and direct any county board of equalization to raise or lower the valuation of any class or classes of property in any township, town, city or taxing district, and generally to make any order or direction to any county board of equalization as to the valuation of any property, or any class of property, in any township, town, city, county or taxing district, which in the judgment of the board may seem just and necessary, to the end that all property shall be valued and assessed in the manner and according to the real intent of the law."
Section 7132-c3 authorizes the county board to require the local board of review to certify the minutes of the proceedings which are questioned in the appeal. It is urged that the local board is without power to do this because of its prior adjournment. The local board of review is the creature of statute and, in my opinion, is a continuous body and no difficulty whatever can be met by such local board of review when requested to make the certification. Naturally, the clerk of the township board of the recorder of the town or city would make the certification. No meeting or session of the board of review is contemplated or necessary. Section 7132-c4 simply requires that the action of the county board be transmitted to the local board. This is to be done by the clerk of the county board in whose office the permanent record is made and will be kept. This, as stated, is the county auditor. The only way the foregoing section could have been made more definite would have been the insertion of "county auditor" instead of "clerk."
But, it is further held by the majority that the use of the word "May" instead of "June" in Section 7132-c2 of Chapter 205 is fatal thereto. The difficulty, if any exists, at this point *Page 761 
is fully met and overcome by the provisions of Paragraph 9 of Section 17, Chapter 205, Laws of the 43d General Assembly, quoted above. The only possible confusion and uncertainty that could result from the error of the legislature in designating the term of the county board of review as the May, instead of the June, term would be in the preparation by the aggrieved person for trial. Such uncertainty would be of so little consequence as to scarcely require consideration. If any implication or implications are necessary to be drawn from the language of the statutes in question to give it validity, they are readily supplied and make practical the act as a whole.
Further, on the question as to the continuing existence of local boards of review: It is provided by Section 7138, Code, 1927, that cities, towns or townships, if aggrieved by the action of the county board of review, may appeal to the district court. Surely, such boards continue to exist for all the purposes of such necessary litigation. Appeals to the district court have always been entitled "Against the board of equalization" which board has, in the usual way, performed its assumed duty by appearing and defending its action. If the board continues to exist after final adjournment for the purpose of taking an appeal or defending litigation against it, it is because the legislature has impliedly at least recognized the existence thereof for such purposes. This being true, is not the intent of the legislature to require the board to perform certain acts designated in the new statutes in question with equal force and clarity implied?
As much as I dislike to disagree with my brethren I cannot subscribe to the majority holding as, in my opinion, the statutes in question are without substantial or troublesome ambiguity or uncertainty. I would affirm.
I am authorized to say that Chief Justice Faville concurs in this dissent. *Page 762